DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 9/6/2022 has been entered and made of record.
Acknowledgment 
Claims 3, 5, 12, and 14, canceled on 9/6/2022, are acknowledged by the examiner. 
Claims 1-2 and 5-8, amended on 9/6/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 19, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the claim objection, the amendment filed on 9/6/2022 addresses the issue.  As a result, the previous claim objection is withdrawn.
Regarding the drawing objection, the amendment filed on 9/6/2022 addresses some issues.  As a result, some drawing objections are withdrawn. However, few other drawing objection are maintained.
Regarding the 35 U.S.C. 112(f) interpretation, the amendment filed on 9/6/2022 addresses the issue.  As a result, some of the 35 U.S.C. 112(f) rejections are withdrawn. However, one 35 U.S.C. 112(f) interpretation is maintained.
Regarding the 35 U.S.C. 112(a) rejection, the amendment filed on 7/21/2020 addresses some issues.  As a result, some of the 35 U.S.C. 112(a) rejections are withdrawn. However, few other 35 U.S.C. 112(a) rejections are maintained.
Regarding the 35 U.S.C. 112(b) rejections, the amendment filed on 9/6/2022  addresses some issues.  As a result, some of the 35 U.S.C. 112(b) rejections are withdrawn. However, few other 35 U.S.C. 112(b) rejections are maintained.

Objections 
Claims 1, 10, and 19 are objected.  The limitation “based on user input” should be read “based on a user input”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a preset movable window, a screen, a window movable on the video, a cache, and a script layer must be shown or the feature must be canceled from claims 1-19.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations is a script layer claims 1, 10, and 19.
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 6-11, 13, and 15-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  In this application, several limitations are not explained in sufficient details in the specification.  For example, claims 1, 10, and 19 recite “a script layer”.  The specification and the claims further indicate that “the script layer comprises script programs”. However, it is not clear neither from the specification nor the claim whether the script layer is hardware component such a memory, a processor, a functional unit, or something else.  It is also not clear what is the structure of the  script layer. Accordingly, this limitation does not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, the recited limitation does not satisfy the written description requirement, and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 1-2, 4, 6-11, 13, and 15-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. After reviewing the specification there appears to be no corresponding structure for “a script layer”.
Claims 1-2, 4, 6-11, 13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 10, and 19 recite “wherein the generating the special effect on the current image of the video further comprises rendering the acquired image inside the window and superimposing on the current image to generate a combined image”.  It is noted that the current image is displayed on the screen of the computing device. The claims specify that the size of the window is smaller than the size of the screen and the acquired image is inside the window.  Hence, it is not clear how the proposed method, the device, and the computer can superimpose two images of different sizes on to each other.  It is also not clear from the claims that what kind of image processing operation algorithm is used to combine these two different size images together to generate a combined image.  Furthermore, it is also not clear what kind of the special effect is created in this case.  Therefore, claims 1, 10, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-2, 4, 6-11, 13, and 15-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 10, and 19 recite “a script layer”.  However, it is not clear from neither the spec nor the claim what is the script layer and what is its structure. Therefore, claims 1, 10, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-2, 4, 6-11, 13, and 15-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 10, and 19 recite “the window”.  It is noted that the claims previously recited “a preset movable window” and “a window movable on the video”. Hence it is not clear which one of these two windows that “the window” refers to.  Therefore, claims 1, 10, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claims 1-2, 4, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear who or what component perform operations playing, arranging, determining, acquiring, combining, generating, and outputting in claims 1-2, 4, 6-9. Therefore, the claims 1-2, 4, 6-9 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 2, 8, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 8, 11, and 17 recite “capturing the another image”.  However the claims do not include or disclose whether or not the method, the processor, and the computer have an image sensor so they can capture an image. Therefore, claims 2, 8, 11, and 17 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 6-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 6-8 and 15-17 recite “sending … instruction via the script layer”.  However, it is not clear from the claims what functional unit would be the destination of these instructions. Therefore, claims 6-8 and 15-17 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 4, 6-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US Patent 9,756,349 B2), (“Perlman”), in view of Todd (US Patent 10,499,118 B2), (“Todd”).
Regarding claim 1, Perlman meets the claim limitations as follows:
A method (i.e. a method) [Perlman: col. 79, line 16] for performing special effect processing (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] on a current image of a video (i.e. a full-screen image of a video) [Perlman: col. 13, line 39-40], comprising: playing the video on a screen of a computing device ((i.e. full screen playback shown in FIG. 37m) [Perlman: col. 109, line 21; Figs. 37m, 37n, 37r]; (i.e. the video in all of the windows continues as this interaction is proceeding) [Perlman: col. 102, line 51]);5arranging a preset movable window on the video ((i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 16 illustrates an example screen shot of one embodiment of a user interface which includes a plurality of live video windows) [Perlman: col. 21, line 65-67; Fig. 16]), wherein the preset movable window is a window moveable on the video ((i.e. Each of the "thumbnail" video windows, such as 1600 is a live video window in motion showing the video from one user's game) [Perlman: col. 54, line 28-30; Fig. 16]; (i.e. All of the thumbnails and video windows on this page show constantly moving video) [Perlman: col. 60, line 65-67; Fig. 20]; (i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 17 illustrates the user interface of FIG. 16 following the selection of a particular video window. FIG. 18 illustrates the user interface of FIG. 17 following zooming of the particular video window to full screen size) [Perlman: col. 22, line 1-4; Figs. 16-18]), wherein a size of the window ((i.e. Each of the "thumbnail" video windows, such as 1600 is a live video window in motion showing the video from one user's game) [Perlman: col. 54, line 28-30; Fig. 16]; (i.e. each tile as if it is a separate video sequence of small I and P frames, and then renders each tile
15 to the frame buffer driving display device 422) [Perlman: col. 38, line 13-15]) is less than a size of the screen ((i.e. FIG. 17 illustrates the user interface of FIG. 16 following the selection of a particular video window. FIG. 18 illustrates the user interface of FIG. 17 following zooming of the particular video window to full screen size) [Perlman: col. 22, line 1-4; Figs. 16-18] ; (i.e. the tile themselves are proportionally smaller relative to the number of additional processes, so the number of pixels displayed is the same as if there were one process and using conventional full sized I and P frames) [Perlman: col. 38, line 25-28]), wherein a movement of the window (i.e. All of the thumbnails and video windows on this page show constantly moving video) [Perlman: col. 60, line 65-67; Fig. 20] is controlled by a script layer of the computing device ((i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9]; (i.e. a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7])), wherein the script layer comprises script programs (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7] and is configured to control the special effect processing on the current image of the video ((i.e. the hardware / software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on) [Perlman: col. 38, line 12-20]); determining the current image corresponding to a current play progress of the video ((i.e. for each frame displayed, the decoder seeks whichever frames require the least additional newly decoded frames to display the desired frame, be it an undecoded I-Frame or an already-decoded frame still available in decoded form (in RAM or other fast storage), and then decode intervening frames, as necessary, until the desired frame is decoded and displayed. For example, at 4x fast forward, in an I, P encoded sequence with 8x I-Frame periodicity, if the current frame is a P-frame that is 1 frame following an I-frame, then the desired frame to be displayed is 4 frames later, which would be the 5th P-Frame following the preceding I-frame) [Perlman: col. 87, line 65 – col. 88, line 9; Figs. 31a-h] – Note: Perlman discloses that during the decoding process, the decoder determines whether the current frame is an I, P, or B frame so it can decode properly according to the decoding order) based on user input (i.e. Control CPU 483 (almost any small CPU, such as a MIPS R4000 series CPU at 100 MHz with embedded RAM is adequate) running a small client control application from Flash 47 6 implements the protocol stack for the network (i.e. Ethernet interface) and also communicates with the Hosting Service 210, and configures all of the devices in the client 465. It also handles interfaces with the input devices 469 and sends packets back to the hosting service 210 with user controller data, protected by Forward Error Correction, if necessary. Also, Control CPU 483 monitors the packet traffic (e.g. if packets are lost or delayed and also timestamps their arrival). This information is sent back to the hosting service 210 so that it can constantly monitor the network connection and adjust what it sends accordingly.) [Perlman: col. 28, line 52-65]; acquiring (i.e. request) [Perlman: col. 56, line 6], an image ((i.e. the previous frame's decompressed frame) [Perlman: col. 52, line 59];  (i.e. If the user clicks an activation button on their input device, they will see the thumbnail video in the yellow box zoom up while continuing to play live video to full screen size. This effect is shown in process in FIG. 17. Note that video window 1700 has grown in size. To implement this effect, the app/game server 1521-1525 requests from the app/game server 1521-1525 running the game selected to have a copy of the video stream for a full screen size (at the resolution of the user's display device 422) of the game routed to it) [Perlman: col. 56, line 1-10; Fig. 17]; (i.e. the past "state" stored within the memories comprises the combined data from prior P-tiles / frames) [Perlman: col. 78, line 14-15]; (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames 670 are similar to that of P frames except that B frames use the frame in the following reference frame as well as potentially the frame in the preceding reference frame) [Perlman: col. 34, line 24-28; Fig. 6a] – Note: The previous frame's decompressed frame, the previous I frame or P frame, the preceding reference frame, or prior P frames in above descriptions could be a historical frame, which can be used to combine in order to reconstruct a decompressed frame or a full screen size frame) from a cache in response to determining ((i.e. if multiple App/Game Servers 3121-3125 request the same size video stream from another App/Game Server 3121-3125, Inbound Routing 3141 can implement IP multicast techniques, such as those well-known in the art, and broadcast the requested stream to multiple App/Game Servers 3121-3125 at once, without requiring an independent stream to each App/Game Server making a request) [Perlman: col. 90, line 56-63; Figs 6a]; (i.e. Direct Memory Access (DMA) to transfer the captured video through the DVI bus into system RAM) [Perlman: col. 48, line 12-13]), by the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], that when the window moves to a preset position ((i.e. the video; 
generating a special effect on the current image of the video ((i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3])  based on control instructions (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11] from the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], wherein the generating the special effect on the current image of the video ((i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3])  further comprises rendering the acquired image (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20] inside the window ((i.e. When such techniques are employed, then a capability illustrated in FIG. 19 is achievable: a user can have his video and audio 1900 appear on the screen within another user's game or application) [Perlman: col. 59, line 21-25; Fig. 19] – Note: Fig 19 illustrates a video screen where the image inside the window is from another game user, while the current image outside of the window is from a car race); (i.e. In one embodiment, when the user selects an item from the sub-menu, the thumbnails in the background are filtered according to the selection. For example, when the user selects "TV" as illustrated, then the thumbnails in the background are filtered to include only TV channels) [Perlman: col. 105, line 15-20; Figs. 19, 37p-q] – Note: Perlman also discloses features of the picture-in-picture technology when the background (i.e. outside of one window) displays the content of the selection, while on foregrounds (i.e. inside of  one or multiple windows) display video of one or multiple of other channels)  and superimposing on the current image to generate a combined image (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3];10 outputting the combined image ((i.e. The server 402 then produces a new frame and outputs it through its DVI output) [Perlman: col. 48, line 42-43]; (i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60];  (i.e. The video streams described throughout this document are shown as captured from the video output of App/Game servers, and then being streamed and/or delay and being reused or distributed in a variety of ways) [Perlman: col. 94, line 32-35; col. 52, line 25-28]) and displaying the combined image on a screen ((i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60]; (i.e. it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 17-18]; (i.e. it can immediately decompress the frame and display it) [Perlman: col. 18, line 34-35]; (i.e. will appear on the home/client device 210 display screen) [Perlman: col. 97, line 44-45]). 
In the same field of endeavor Todd further discloses the claim limitations as follows:
wherein the generating the special effect on the current image of the video further comprises rendering the acquired image inside the window and superimposing on the current image to generate a combined image (i.e. In one embodiment, the video output of the system may be higher picture resolutions, such as 4K. The system may 20 generate this larger output stream by combing multiple lower resolution video streams (such as 1080, 720, and the like), up-converting to a single 4K or other higher resolution video stream and the like) [Todd: col. 24, line 18-23];outputting the combined image and displaying the combined image on a screen (i.e. output the combined video in real time to the at least one display screen) [Todd: col. 42, line 47-48].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perlman with Todd to program the system to output the combined video to at least of display screen.  
Therefore, the combination of Perlman with Todd will enable the system to create new user experiences [Todd: col. 2, line 34-36] and allows users having more control over the on-screen experience [Todd: col. 2, line 47-49]. 

Regarding claim 2, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising:
capturing (i.e. captured) [Perlman: col. 94, line 33], another image (i.e. the video frame) [Perlman: col. 37, line 42] in response to an instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] from the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7]; and storing the captured image (i.e. the video/audio will be stored) [Perlman: col. 58, line 14] in the cache (i.e. The past state(s) 2611 of the encoder 2600 is stored within a memory device 2610 on the hosting service 210 and the past state(s) 2621 of the decoder 2602 10 is stored within a memory device 2620 on the client device 205) [Perlman: col. 78, line 7-11].

Regarding claim 4, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising: 5controlling (i.e. Control CPU 483 (almost any small CPU, such as a MIPS R4000 series CPU at 100 MHz with embedded RAM is adequate) running a small client control application from Flash 47 6 implements the protocol stack for the network (i.e. Ethernet interface) and also communicates with the Hosting Service 210, and configures all of the devices in the client 465. It also handles interfaces with the input devices 469 and sends packets back to the hosting service 210 with user controller data, protected by Forward Error Correction, if necessary. Also, Control CPU 483 monitors the packet traffic (e.g. if packets are lost or delayed and also timestamps their arrival). This information is sent back to the hosting service 210 so that it can constantly monitor the network connection and adjust what it sends accordingly.) [Perlman: col. 28, line 52-65] a movement period of the window (i.e. RAID array 1511-1512 and the inbound routing 1502 can provide data rates that are so fast and with latencies so low that it is possible to design video games and applications that rely upon the RAID array 1511-1512 and the inbound routing 1502 to reliably deliver geometry on-the-fly in the midst of game play or in an application during real-time animation (e.g., a fly-through with a complex database.)) [Perlman: col. 63, line 27-33]; (i.e. In the hosting service 210, the RAID arrays 1511-1512 can stream data in excess of Gigabit Ethernet speed, and with a SAN network, it is possible to achieve 10 gigabit/second speed over 10 Gigabit Ethernet or over other network technologies. 10 gigabits/second will load a gigabyte of data in less than a second. In a 60 fps frame time (16.67 ms), approximately 170 megabits (21 MB) of data can be loaded. Rotating media, of course, even in a RAID configuration will still incur latencies greater than a frame time, but Flash-based RAID storage will eventually be as large as rotating media RAID arrays and will not incur such high latency. In one embodiment, massive RAM write-through caching is used to provide very low latency access. Thus, with sufficiently high network speed, and sufficiently low enough latency mass storage, geometry can be streamed into app/game game servers 1521-1525 as fast as the CPUs and/or GPUs can process the 3D data.)) [Perlman: col. 98, line 5-7] – Note: Perlman discloses the data rate, the video frame rate, and the clock rate, which can be used to determine the movement period of the window) by a counter (i.e. This can be accomplished by keeping a running count of the number of active requests by App/Game servers for a particular video stream) [Perlman: col. 93, line 35-37] of the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7].

Regarding claim 6, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising:
sending (i.e. sending a message to) [Perlman: col. 54, line 53] an image acquisition instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the acquiring (i.e. request) [Perlman: col. 56, line 6], the image from the cache (i.e. Direct Memory Access (DMA) to transfer the captured video through the DVI bus into system RAM) [Perlman: col. 48, line 12-13]) (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions.) [Perlman: col. 112, line 4-20].

Regarding claim 7, Perlman meets the claim limitations as set forth by claim 1.Perlman further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Perlman: col. 79, line 16], further comprising:
sending (i.e. sending a message to) [Perlman: col. 54, line 53] a control instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the generating the special effect  ((i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8]; (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 8, Perlman meets the claim limitations as set forth by claim 2.Perlman further meets the claim limitations as follows:
The method according to claim 2 (i.e. a method) [Perlman: col. 79, line 16], further comprising:
sending (i.e. sending a message to) [Perlman: col. 54, line 53] an image capture instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the capturing the another image (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations.)) [Perlman: col. 112, line 4-13]; (i.e. capturing real-world video) [Perlman: col. 13, line 15]; (i.e. The video streams described throughout this document are shown as captured from the video) [Perlman: col. 94, line 32-35; col. 52, line 25-26]).

Regarding claim 9, Perlman meets the claim limitations as set forth by claim 8.Perlman further meets the claim limitations as follows:
The method according to claim 8 (i.e. a method) [Perlman: col. 79, line 16], wherein the image capture instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] comprises at least one of: an image identification  (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames) [Perlman: col. 34, line 25; Fig. 6a], image coordinates, an image width, an image height, or resolution of the screen ((i.e. the display capabilities (e.g. supported resolutions, frame rates) 464 are communicated from the display device 468, and this information is then passed back through the Internet connection 462 back to the hosting service 210 so it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 13-18]; (i.e. For example, 60 fps (frames per second) 640x480) [Perlman: col. 18, line 39-40]).

Regarding claim 10, Perlman meets the claim limitations as follows:
A device (i.e. a client device) [Perlman: col. 21, line 32] for performing special effect processing (i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8] on a current image of a video (i.e. a full-screen image of a video) [Perlman: col. 13, line 39-40], comprising: 25at least one processor (i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9]; and at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the device to perform - 21 -U.S. Patent Applicationoperations (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11] comprising:playing the video on a screen of a computing device ((i.e. full screen playback shown in FIG. 37m) [Perlman: col. 109, line 21; Figs. 37m, 37n, 37r]; (i.e. the video in all of the windows continues as this interaction is proceeding) [Perlman: col. 102, line 51]);5arranging a preset movable window on the video ((i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 16 illustrates an example screen shot of one embodiment of a user interface which includes a plurality of live video windows) [Perlman: col. 21, line 65-67; Fig. 16]), wherein the preset movable window is a window moveable on the video ((i.e. Each of the "thumbnail" video windows, such as 1600 is a live video window in motion showing the video from one user's game) [Perlman: col. 54, line 28-30; Fig. 16]; (i.e. All of the thumbnails and video windows on this page show constantly moving video) [Perlman: col. 60, line 65-67; Fig. 20]; (i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 17 illustrates the user interface of FIG. 16 following the selection of a particular video window. FIG. 18 illustrates the user interface of FIG. 17 following zooming of the particular video window to full screen size) [Perlman: col. 22, line 1-4; Figs. 16-18]), wherein a size of the window ((i.e. Each of the "thumbnail" video windows, such as 1600 is a live video window in motion showing the video from one user's game) [Perlman: col. 54, line 28-30; Fig. 16]; (i.e. each tile as if it is a separate video sequence of small I and P frames, and then renders each tile
15 to the frame buffer driving display device 422) [Perlman: col. 38, line 13-15]) is less than a size of the screen ((i.e. FIG. 17 illustrates the user interface of FIG. 16 following the selection of a particular video window. FIG. 18 illustrates the user interface of FIG. 17 following zooming of the particular video window to full screen size) [Perlman: col. 22, line 1-4; Figs. 16-18] ; (i.e. the tile themselves are proportionally smaller relative to the number of additional processes, so the number of pixels displayed is the same as if there were one process and using conventional full sized I and P frames) [Perlman: col. 38, line 25-28]), wherein a movement of the window (i.e. All of the thumbnails and video windows on this page show constantly moving video) [Perlman: col. 60, line 65-67; Fig. 20] is controlled by a script layer of the computing device ((i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9]; (i.e. a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7])), wherein the script layer comprises script programs (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7] and is configured to control the special effect processing on the current image of the video ((i.e. the hardware / software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on) [Perlman: col. 38, line 12-20]); determining the current image corresponding to a current play progress of the video ((i.e. for each frame displayed, the decoder seeks whichever frames require the least additional newly decoded frames to display the desired frame, be it an undecoded I-Frame or an already-decoded frame still available in decoded form (in RAM or other fast storage), and then decode intervening frames, as necessary, until the desired frame is decoded and displayed. For example, at 4x fast forward, in an I, P encoded sequence with 8x I-Frame periodicity, if the current frame is a P-frame that is 1 frame following an I-frame, then the desired frame to be displayed is 4 frames later, which would be the 5th P-Frame following the preceding I-frame) [Perlman: col. 87, line 65 – col. 88, line 9; Figs. 31a-h] – Note: Perlman discloses that during the decoding process, the decoder determines whether the current frame is an I, P, or B frame so it can decode properly according to the decoding order) based on user input (i.e. Control CPU 483 (almost any small CPU, such as a MIPS R4000 series CPU at 100 MHz with embedded RAM is adequate) running a small client control application from Flash 47 6 implements the protocol stack for the network (i.e. Ethernet interface) and also communicates with the Hosting Service 210, and configures all of the devices in the client 465. It also handles interfaces with the input devices 469 and sends packets back to the hosting service 210 with user controller data, protected by Forward Error Correction, if necessary. Also, Control CPU 483 monitors the packet traffic (e.g. if packets are lost or delayed and also timestamps their arrival). This information is sent back to the hosting service 210 so that it can constantly monitor the network connection and adjust what it sends accordingly.) [Perlman: col. 28, line 52-65];  acquiring (i.e. request) [Perlman: col. 56, line 6], an image ((i.e. the previous frame's decompressed frame) [Perlman: col. 52, line 59];  (i.e. If the user clicks an activation button on their input device, they will see the thumbnail video in the yellow box zoom up while continuing to play live video to full screen size. This effect is shown in process in FIG. 17. Note that video window 1700 has grown in size. To implement this effect, the app/game server 1521-1525 requests from the app/game server 1521-1525 running the game selected to have a copy of the video stream for a full screen size (at the resolution of the user's display device 422) of the game routed to it) [Perlman: col. 56, line 1-10; Fig. 17]; (i.e. the past "state" stored within the memories comprises the combined data from prior P-tiles / frames) [Perlman: col. 78, line 14-15]; (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames 670 are similar to that of P frames except that B frames use the frame in the following reference frame as well as potentially the frame in the preceding reference frame) [Perlman: col. 34, line 24-28; Fig. 6a] – Note: The previous frame's decompressed frame, the previous I frame or P frame, the preceding reference frame, or prior P frames in above descriptions could be a historical frame, which can be used to combine in order to reconstruct a decompressed frame or a full screen size frame) from a cache in response to determining ((i.e. if multiple App/Game Servers 3121-3125 request the same size video stream from another App/Game Server 3121-3125, Inbound Routing 3141 can implement IP multicast techniques, such as those well-known in the art, and broadcast the requested stream to multiple App/Game Servers 3121-3125 at once, without requiring an independent stream to each App/Game Server making a request) [Perlman: col. 90, line 56-63; Figs 6a]; (i.e. Direct Memory Access (DMA) to transfer the captured video through the DVI bus into system RAM) [Perlman: col. 48, line 12-13]), by the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], that when the window moves to a preset position ((i.e. the video; 
generating a special effect on the current image of the video ((i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3])  based on control instructions (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11] from the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], wherein the generating the special effect on the current image of the video ((i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3])  further comprises rendering the acquired image (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20] inside the window ((i.e. When such techniques are employed, then a capability illustrated in FIG. 19 is achievable: a user can have his video and audio 1900 appear on the screen within another user's game or application) [Perlman: col. 59, line 21-25; Fig. 19] – Note: Fig 19 illustrates a video screen where the image inside the window is from another game user, while the current image outside of the window is from a car race); (i.e. In one embodiment, when the user selects an item from the sub-menu, the thumbnails in the background are filtered according to the selection. For example, when the user selects "TV" as illustrated, then the thumbnails in the background are filtered to include only TV channels) [Perlman: col. 105, line 15-20; Figs. 19, 37p-q] – Note: Perlman also discloses features of the picture-in-picture technology when the background (i.e. outside of one window) displays the content of the selection, while on foregrounds (i.e. inside of  one or multiple windows) display video of one or multiple of other channels)  and superimposing on the current image to generate a combined image (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3];10 outputting the combined image ((i.e. The server 402 then produces a new frame and outputs it through its DVI output) [Perlman: col. 48, line 42-43]; (i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60];  (i.e. The video streams described throughout this document are shown as captured from the video output of App/Game servers, and then being streamed and/or delay and being reused or distributed in a variety of ways) [Perlman: col. 94, line 32-35; col. 52, line 25-28]) and displaying the combined image on a screen ((i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60]; (i.e. it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 17-18]; (i.e. it can immediately decompress the frame and display it) [Perlman: col. 18, line 34-35]; (i.e. will appear on the home/client device 210 display screen) [Perlman: col. 97, line 44-45]).
In the same field of endeavor Todd further discloses the claim limitations as follows:
wherein the generating the special effect on the current image of the video further comprises rendering the acquired image inside the window and superimposing on the current image to generate a combined image (i.e. In one embodiment, the video output of the system may be higher picture resolutions, such as 4K. The system may 20 generate this larger output stream by combing multiple lower resolution video streams (such as 1080, 720, and the like), up-converting to a single 4K or other higher resolution video stream and the like) [Todd: col. 24, line 18-23];outputting the combined image and displaying the combined image on a screen (i.e. output the combined video in real time to the at least one display screen) [Todd: col. 42, line 47-48].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perlman with Todd to program the system to output the combined video to at least of display screen.  
Therefore, the combination of Perlman with Todd will enable the system to create new user experiences [Todd: col. 2, line 34-36] and allows users having more control over the on-screen experience [Todd: col. 2, line 47-49]. 

Regarding claim 11, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  
capturing (i.e. captured) [Perlman: col. 94, line 33], another image (i.e. the video frame) [Perlman: col. 37, line 42] in response to an instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] from the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7]; and storing the captured image (i.e. the video/audio will be stored) [Perlman: col. 58, line 14] in the cache (i.e. The past state(s) 2611 of the encoder 2600 is stored within a memory device 2610 on the hosting service 210 and the past state(s) 2621 of the decoder 2602 10 is stored within a memory device 2620 on the client device 205) [Perlman: col. 78, line 7-11].

Regarding claim 13, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  5controlling (i.e. Control CPU 483 (almost any small CPU, such as a MIPS R4000 series CPU at 100 MHz with embedded RAM is adequate) running a small client control application from Flash 47 6 implements the protocol stack for the network (i.e. Ethernet interface) and also communicates with the Hosting Service 210, and configures all of the devices in the client 465. It also handles interfaces with the input devices 469 and sends packets back to the hosting service 210 with user controller data, protected by Forward Error Correction, if necessary. Also, Control CPU 483 monitors the packet traffic (e.g. if packets are lost or delayed and also timestamps their arrival). This information is sent back to the hosting service 210 so that it can constantly monitor the network connection and adjust what it sends accordingly.) [Perlman: col. 28, line 52-65] a movement period of the window (i.e. RAID array 1511-1512 and the inbound routing 1502 can provide data rates that are so fast and with latencies so low that it is possible to design video games and applications that rely upon the RAID array 1511-1512 and the inbound routing 1502 to reliably deliver geometry on-the-fly in the midst of game play or in an application during real-time animation (e.g., a fly-through with a complex database.)) [Perlman: col. 63, line 27-33]; (i.e. In the hosting service 210, the RAID arrays 1511-1512 can stream data in excess of Gigabit Ethernet speed, and with a SAN network, it is possible to achieve 10 gigabit/second speed over 10 Gigabit Ethernet or over other network technologies. 10 gigabits/second will load a gigabyte of data in less than a second. In a 60 fps frame time (16.67 ms), approximately 170 megabits (21 MB) of data can be loaded. Rotating media, of course, even in a RAID configuration will still incur latencies greater than a frame time, but Flash-based RAID storage will eventually be as large as rotating media RAID arrays and will not incur such high latency. In one embodiment, massive RAM write-through caching is used to provide very low latency access. Thus, with sufficiently high network speed, and sufficiently low enough latency mass storage, geometry can be streamed into app/game game servers 1521-1525 as fast as the CPUs and/or GPUs can process the 3D data.)) [Perlman: col. 98, line 5-7] – Note: Perlman discloses the data rate, the video frame rate, and the clock rate, which can be used to determine the movement period of the window) by a counter (i.e. This can be accomplished by keeping a running count of the number of active requests by App/Game servers for a particular video stream) [Perlman: col. 93, line 35-37] of the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7].

Regarding claim 15, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  
sending (i.e. sending a message to) [Perlman: col. 54, line 53] an image acquisition instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the acquiring (i.e. request) [Perlman: col. 56, line 6] the image from the cache (i.e. Direct Memory Access (DMA) to transfer the captured video through the DVI bus into system RAM) [Perlman: col. 48, line 12-13]) (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions.) [Perlman: col. 112, line 4-20].

Regarding claim 16, Perlman meets the claim limitations as set forth by claim 10.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  
sending (i.e. sending a message to) [Perlman: col. 54, line 53] a control instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the generating the special effect  ((i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8]; (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software. The machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, propagation media or other type of media/machine-readable medium suitable for storing electronic instructions. For example, elements of the disclosed subject matter may be downloaded as a computer program product, wherein the program may be transferred from a remote computer or electronic device to a requesting process by way of data signals embodied in a carrier wave or other propagation medium via a communication link (e.g., a modem or network connection)) [Perlman: col. 112, line 4-22].

Regarding claim 17, Perlman meets the claim limitations as set forth by claim 11.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] according to claim 10, the operations further comprising (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  
sending (i.e. sending a message to) [Perlman: col. 54, line 53] an image capture instruction (i.e. instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 7-9] via the script layer (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], to trigger (i.e. the applet/application may be automatically triggered by the video game application) [Perlman: col. 99, line 49-51] the capturing the another image (i.e. It should also be understood that elements of the disclosed subject matter may also be provided as a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations.)) [Perlman: col. 112, line 4-13]; (i.e. capturing real-world video) [Perlman: col. 13, line 15]; (i.e. The video streams described throughout this document are shown as captured from the video) [Perlman: col. 94, line 32-35; col. 52, line 25-26]).

Regarding claim 18, Perlman meets the claim limitations as set forth by claim 17.Perlman further meets the claim limitations as follows:
The device (i.e. a client device) [Perlman: col. 21, line 32] according to claim 17, wherein the image capture instruction comprises at least one of (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11]:  an image identification (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames) [Perlman: col. 34, line 25; Fig. 6a], image coordinates, an image width, an image height, or resolution of the screen ((i.e. the display capabilities (e.g. supported resolutions, frame rates) 464 are communicated from the display device 468, and this information is then passed back through the Internet connection 462 back to the hosting service 210 so it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 13-18]; (i.e. For example, 60 fps (frames per second) 640x480) [Perlman: col. 18, line 39-40]).

Regarding claim 19, Perlman meets the claim limitations, as follows:
A non-transitory computer-readable storage medium, configured to store non-transitory computer-readable instructions that, when being executed by a computer, cause the computer to perform operations (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11] comprising:playing the video on a screen of a computing device ((i.e. full screen playback shown in FIG. 37m) [Perlman: col. 109, line 21; Figs. 37m, 37n, 37r]; (i.e. the video in all of the windows continues as this interaction is proceeding) [Perlman: col. 102, line 51]);5arranging a preset movable window on the video ((i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 16 illustrates an example screen shot of one embodiment of a user interface which includes a plurality of live video windows) [Perlman: col. 21, line 65-67; Fig. 16]), wherein the preset movable window is a window moveable on the video ((i.e. Each of the "thumbnail" video windows, such as 1600 is a live video window in motion showing the video from one user's game) [Perlman: col. 54, line 28-30; Fig. 16]; (i.e. All of the thumbnails and video windows on this page show constantly moving video) [Perlman: col. 60, line 65-67; Fig. 20]; (i.e. In one embodiment, the user is provided with a video window (not shown) such as a Apple QuickTime or Adobe Flash video window with a "scrubber" (i.e., a left-right slider control) that allows the user to sweep forward and backward through the video stream, as far back as the HQ stream has stored the video) [Perlman: col. 89, line 42-47]; (i.e. FIG. 17 illustrates the user interface of FIG. 16 following the selection of a particular video window. FIG. 18 illustrates the user interface of FIG. 17 following zooming of the particular video window to full screen size) [Perlman: col. 22, line 1-4; Figs. 16-18]), wherein a size of the window ((i.e. Each of the "thumbnail" video windows, such as 1600 is a live video window in motion showing the video from one user's game) [Perlman: col. 54, line 28-30; Fig. 16]; (i.e. each tile as if it is a separate video sequence of small I and P frames, and then renders each tile
15 to the frame buffer driving display device 422) [Perlman: col. 38, line 13-15]) is less than a size of the screen ((i.e. FIG. 17 illustrates the user interface of FIG. 16 following the selection of a particular video window. FIG. 18 illustrates the user interface of FIG. 17 following zooming of the particular video window to full screen size) [Perlman: col. 22, line 1-4; Figs. 16-18] ; (i.e. the tile themselves are proportionally smaller relative to the number of additional processes, so the number of pixels displayed is the same as if there were one process and using conventional full sized I and P frames) [Perlman: col. 38, line 25-28]), wherein a movement of the window (i.e. All of the thumbnails and video windows on this page show constantly moving video) [Perlman: col. 60, line 65-67; Fig. 20] is controlled by a script layer of the computing device ((i.e. a computer (e.g., a processor or other electronic device) to perform a sequence of operations) [Perlman: col. 112, line 8-9]; (i.e. a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7])), wherein the script layer comprises script programs (i.e. Alternatively, or in addition, in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7] and is configured to control the special effect processing on the current image of the video ((i.e. the hardware / software implemented on the client device) [Perlman: col. 82, line 48]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on) [Perlman: col. 38, line 12-20]); determining the current image corresponding to a current play progress of the video ((i.e. for each frame displayed, the decoder seeks whichever frames require the least additional newly decoded frames to display the desired frame, be it an undecoded I-Frame or an already-decoded frame still available in decoded form (in RAM or other fast storage), and then decode intervening frames, as necessary, until the desired frame is decoded and displayed. For example, at 4x fast forward, in an I, P encoded sequence with 8x I-Frame periodicity, if the current frame is a P-frame that is 1 frame following an I-frame, then the desired frame to be displayed is 4 frames later, which would be the 5th P-Frame following the preceding I-frame) [Perlman: col. 87, line 65 – col. 88, line 9; Figs. 31a-h] – Note: Perlman discloses that during the decoding process, the decoder determines whether the current frame is an I, P, or B frame so it can decode properly according to the decoding order) based on user input (i.e. Control CPU 483 (almost any small CPU, such as a MIPS R4000 series CPU at 100 MHz with embedded RAM is adequate) running a small client control application from Flash 47 6 implements the protocol stack for the network (i.e. Ethernet interface) and also communicates with the Hosting Service 210, and configures all of the devices in the client 465. It also handles interfaces with the input devices 469 and sends packets back to the hosting service 210 with user controller data, protected by Forward Error Correction, if necessary. Also, Control CPU 483 monitors the packet traffic (e.g. if packets are lost or delayed and also timestamps their arrival). This information is sent back to the hosting service 210 so that it can constantly monitor the network connection and adjust what it sends accordingly.) [Perlman: col. 28, line 52-65];  acquiring (i.e. request) [Perlman: col. 56, line 6], an image ((i.e. the previous frame's decompressed frame) [Perlman: col. 52, line 59];  (i.e. If the user clicks an activation button on their input device, they will see the thumbnail video in the yellow box zoom up while continuing to play live video to full screen size. This effect is shown in process in FIG. 17. Note that video window 1700 has grown in size. To implement this effect, the app/game server 1521-1525 requests from the app/game server 1521-1525 running the game selected to have a copy of the video stream for a full screen size (at the resolution of the user's display device 422) of the game routed to it) [Perlman: col. 56, line 1-10; Fig. 17]; (i.e. the past "state" stored within the memories comprises the combined data from prior P-tiles / frames) [Perlman: col. 78, line 14-15]; (i.e. they contain data indicating the changes between the previous I frame or P frame. B frames 670 are similar to that of P frames except that B frames use the frame in the following reference frame as well as potentially the frame in the preceding reference frame) [Perlman: col. 34, line 24-28; Fig. 6a] – Note: The previous frame's decompressed frame, the previous I frame or P frame, the preceding reference frame, or prior P frames in above descriptions could be a historical frame, which can be used to combine in order to reconstruct a decompressed frame or a full screen size frame) from a cache in response to determining ((i.e. if multiple App/Game Servers 3121-3125 request the same size video stream from another App/Game Server 3121-3125, Inbound Routing 3141 can implement IP multicast techniques, such as those well-known in the art, and broadcast the requested stream to multiple App/Game Servers 3121-3125 at once, without requiring an independent stream to each App/Game Server making a request) [Perlman: col. 90, line 56-63; Figs 6a]; (i.e. Direct Memory Access (DMA) to transfer the captured video through the DVI bus into system RAM) [Perlman: col. 48, line 12-13]), by the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], that when the window moves to a preset position ((i.e. the video; 
generating a special effect on the current image of the video ((i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3])  based on control instructions (i.e. a computer program product which may include a machine-readable medium having stored thereon instructions which may be used to program a computer (e.g., a processor or other electronic device) to perform a sequence of operations. Alternatively, the operations may be performed by a combination of hardware and software) [Perlman: col. 112, line 5-11] from the script layer (i.e. in one embodiment, a script is executed (e.g., using JavaScript, Flash, Java, etc.)) [Perlman: col. 98, line 5-7], wherein the generating the special effect on the current image of the video ((i.e. for a motion picture with extensive special effects) [Perlman: col. 7, line 7-8]; (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20]; (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3])  further comprises rendering the acquired image (i.e. the client 415 decompresses each tile as if it is a separate video sequence of small I and P frames, and then renders each tile to the frame buffer driving display device 422. For example, I0 and P0 from R frames 711 to 770 are used to decompress and render tile 0 of the video image. Similarly, I1 and P1 from R frames 711 to 770 are used to reconstruct tile 1, and so on. As mentioned above, decompression of I frames and P frames is well known in the art) [Perlman: col. 38, line 12-20] inside the window ((i.e. When such techniques are employed, then a capability illustrated in FIG. 19 is achievable: a user can have his video and audio 1900 appear on the screen within another user's game or application) [Perlman: col. 59, line 21-25; Fig. 19] – Note: Fig 19 illustrates a video screen where the image inside the window is from another game user, while the current image outside of the window is from a car race); (i.e. In one embodiment, when the user selects an item from the sub-menu, the thumbnails in the background are filtered according to the selection. For example, when the user selects "TV" as illustrated, then the thumbnails in the background are filtered to include only TV channels) [Perlman: col. 105, line 15-20; Figs. 19, 37p-q] – Note: Perlman also discloses features of the picture-in-picture technology when the background (i.e. outside of one window) displays the content of the selection, while on foregrounds (i.e. inside of  one or multiple windows) display video of one or multiple of other channels)  and superimposing on the current image to generate a combined image (i.e. Further, in another embodiment, if multiple app/game servers 1521-1525 are used simultaneously by one user (e.g., in a parallel processing configuration to create the 3D output of a complex scene) and each server is producing part of the resulting image, the video output of multiple servers 1521-1525 can be combined by the shared hardware compression 1530 into a combined frame, and from that point forward it is handled as described above as if it came from a single app/game server 1521-1525) [Perlman: col. 53, line 62 – col. 54, line 3];10 outputting the combined image ((i.e. The server 402 then produces a new frame and outputs it through its DVI output) [Perlman: col. 48, line 42-43]; (i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60];  (i.e. The video streams described throughout this document are shown as captured from the video output of App/Game servers, and then being streamed and/or delay and being reused or distributed in a variety of ways) [Perlman: col. 94, line 32-35; col. 52, line 25-28]) and displaying the combined image on a screen ((i.e. output the video in the new format (e.g., assuming stereoscopy is achieved through 120 fps video synchronized with shuttered glasses, with 60 fps delivered to each eye)) [Perlman: col. 3, line 57-60]; (i.e. it can stream compressed video in a format suitable for the display device) [Perlman: col. 28, line 17-18]; (i.e. it can immediately decompress the frame and display it) [Perlman: col. 18, line 34-35]; (i.e. will appear on the home/client device 210 display screen) [Perlman: col. 97, line 44-45]).
In the same field of endeavor Todd further discloses the claim limitations as follows:
wherein the generating the special effect on the current image of the video further comprises rendering the acquired image inside the window and superimposing on the current image to generate a combined image (i.e. In one embodiment, the video output of the system may be higher picture resolutions, such as 4K. The system may 20 generate this larger output stream by combing multiple lower resolution video streams (such as 1080, 720, and the like), up-converting to a single 4K or other higher resolution video stream and the like) [Todd: col. 24, line 18-23];outputting the combined image and displaying the combined image on a screen (i.e. output the combined video in real time to the at least one display screen) [Todd: col. 42, line 47-48].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perlman with Todd to program the system to output the combined video to at least of display screen.  
Therefore, the combination of Perlman with Todd will enable the system to create new user experiences [Todd: col. 2, line 34-36] and allows users having more control over the on-screen experience [Todd: col. 2, line 47-49]. 
                                                                                                                                                                                           
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488